ARDRICH, District Judge (dissenting).
The several indictments against one and the same defendant relating to one and the same scheme to defraud, though technically presenting different cases because of different mailings of the same circular, were properly tried together under the order of court, and, being so tried, they became in every practical, substantial, and essential sense one case involving one trial. This being so, three peremptory challenges were all the defendant was entitled to. As a matter of substance, there is no greater reason for multiplying the challenges here than that which exists where similar charges are preferred in various counts in one indictment. Trying at one time the several indictments against a single defendant containing charges in respect to a single scheme to defraud based upon one and the same circular was in no way destructive of any substantial right material to the defense.
By order of court, and without objection, the cases, technically nine, though substantially one, were properly merged in one trial as one case. The object of the statutes authorizing such merger is to save expense and delay, and is as much in the interests of respondents as of the government. It would be a great, hardship upon a respondent if criminal procedure conditions were such that he must be subjected to nine trials in a situation like that involved here.
The statutory right of three peremptory challenges “in all other cases” in terms applies as well to civil as to criminal cases. The idea of consolidation, or of an order that several cases shall be tried together, is always founded upon the fact that the cases involve substantially one controversy, and are, therefore, in a substantial and essential sense, one case. To so construe the statute in question as to preserve to each party in criminal and civil cases a peremptory right of full challenge in each of the cases merged for the purposes of one trial would defeat the object of the statute authorizing consolidation. Suppose it were a dozen civil cases, both parties exercising such rights under ordinary conditions would exhaust the panel and compel a continuance or a delay necessary to ordering new jurors, and all this without saving to the party or parties any substantial or essential right. The multiplied rule of 27 peremptory challenges under such circumstances as exist in this case would seriously obstruct the administration of the criminal law without saving to the respondent any substantial or beneficial right or advantage. The same would be true when the multiplied rule, if it obtains in criminal cases, shall be applied, as it logically and necessarily must be, to several civil suits tried together between private parties.
I cannot concur in the idea that Congress, in attempting to avoid delay and expense to parties by authorizing a trial, as one case, of cases technically several though essentially involving one controversy, intended to create a condition, both in civil and criminal cases, not upon grounds of reason or substantial justice, but through the right of mul*242tiplied peremptory challenges, which should defeat its purpose, and make the consolidated procedure more difficult of administration than that involved in the old procedure and the old way.